COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 CHESAPEAKE EXPLORATION, L.L.C.,
 CHESAPEAKE OPERATING, INC.,                    §
 ANADARKO PETROLEUM
 CORPORATION, and SWEPI, L.P.,                  §

                   Appellants,                  §
                                                                No. 08-13-00266-CV
 v.                                             §
                                                                  Appeal from the
                                                §
 ENERGEN RESOURCES                                          143rd Judicial District Court
 CORPORATION, KAISER FRANCIS                    §
 OIL COMPANY, PRIDE ENERGY                                     of Ward County, Texas
 COMPANY, CROWN OIL PARTNERS,                   §
 IV, L.P., CRUMP ENERGY PARTNERS,                            (TC# 12-01-22742-CVW)
 L.L.C., DALTON H. COBB, JR.,                   §
 MICHAEL B. COBB, BILL
 HIGHTTOWER, and HIGHTOWER                      §
 EXPLORATION, L.L.C.,
                                                §
                   Appellees.
                                        JUDGMENT

        The Court has considered this cause on the record and concludes there was no error in the
order granting summary judgment. We therefore affirm the judgment of the court below. We
further order that Appellees recover from Appellants and their sureties, if any, see TEX.R.APP.P.
43.5, on the judgment and all cost, for which let execution issue. This decision shall be certified
below for observance.

       IT IS SO ORDERED THIS 1ST DAY OF OCTOBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)